United States Court of Appeals
                     For the First Circuit


No. 03-1709

                        THOMAS ST. YVES,

                     Petitioner, Appellant,

                               v.

                    JEFFREY MERRILL, WARDEN,
                       MAINE STATE PRISON,

                      Respondent, Appellee.


                          ERRATA SHEET

     The opinion of this Court issued on October 17, 2003 is
amended as follows:

     On page 2, the citation to "Id." following the indented quote
is replaced with the following full citation: "Slack v. McDaniel,
529 U.S. 473, 484 (2000)."

     On page 3, the full citation to Slack is replaced with the
following short citation: "Slack, 529 U.S. at 484."